STAYTON, Chief Justice, dissenting.
my opinion the only interest in the homestead formerly occupied by the deceased father which can be withdrawn from administration is that inherited by the daughter who resided with him.
She remained or lived with her father, and under the terms of the statute but not otherwise may be regarded as the remaining constituent of the family. The statute seems to make such an unmarried daughter a constituent entitled to the benefit of some of the provisions made for *669the family of a deceased person. Whether, if this be true, the property would be subject to partition it is not now necessary to determine.
That the interests of the other adult heirs in no sense constituents of the family can be exempted from payment of the ancestor’s debts because her interest, may be, seems to me to be contrary to the spirit as well as the letter of the law. My views upon this question have been presented in another case and will not be repeated.